Exhibit 10.3

 

 

 

THIRD AMENDMENT
TO
CREDIT AGREEMENT

 

DATED AS OF
JUNE 27, 2012

 

AMONG

 

LRE OPERATING, LLC,

AS BORROWER,

 

LRR ENERGY, L.P.,

AS PARENT,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

AS ADMINISTRATIVE AGENT,

 

AND

 

THE LENDERS PARTY HERETO

 

 

 

--------------------------------------------------------------------------------


 

THIRD AMENDMENT TO CREDIT AGREEMENT

 

THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Third Amendment”) dated as of
June 27, 2012, is among LRE OPERATING, LLC, a Delaware limited liability company
(the “Borrower”); LRR ENERGY, L.P., a Delaware limited partnership (the
“Parent”); WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative agent (in
such capacity, together with its successors in such capacity, the
“Administrative Agent”) for the lenders party to the Credit Agreement referred
to below (collectively, the “Lenders”); and the undersigned Lenders.

 

R E C I T A L S

 

A.                                    The Borrower, the Administrative Agent and
the Lenders are parties to that certain Credit Agreement dated as of July 22,
2011, as amended by that certain First Amendment to Credit Agreement dated as of
September 30, 2011 and that certain Second Amendment to Credit Agreement dated
as of June 8, 2012 (as further amended, restated, modified or supplemented from
time to time, the “Credit Agreement”), pursuant to which the Lenders have agreed
to make certain loans to, and extensions of credit on behalf of, the Borrower.

 

B.                                    The Borrower and the Lenders have agreed
to amend certain provisions of the Credit Agreement as more fully described
herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

 

Section 1.                   Defined Terms.  Each capitalized term used herein,
but not otherwise defined herein has the meaning given such term in the Credit
Agreement.  Unless otherwise indicated, all references to Sections in this Third
Amendment refer to Sections of the Credit Agreement.

 

Section 2.                   Amendments to Credit Agreement.

 

2.1                               Amendment to Section 1.02.  Section 1.02 of
the Credit Agreement is hereby amended as follows:

 

(a)                                 The definition of “Security Instruments” is
hereby amended and restated in its entirety as follows:

 

“Security Instruments” means the Guaranty Agreement, mortgages, deeds of trust
and other agreements, instruments or certificates described or referred to in
Exhibit E-1, any Intercreditor Agreement entered into pursuant to
Section 9.02(i), and any and all other agreements, instruments, consents or
certificates now or hereafter executed and delivered by the Borrower or any
other Person (other than Swap Agreements with the Lenders or any Affiliate of a
Lender or participation or similar agreements between any Lender and any other
lender or creditor with respect to any Indebtedness pursuant to this Agreement)
in connection with, or as security for

 

--------------------------------------------------------------------------------


 

the payment or performance of the Indebtedness, the Notes, this Agreement, or
reimbursement obligations under the Letters of Credit, as such agreements may be
amended, modified, supplemented or restated from time to time.

 

(b)                                 By adding the following defined terms in
appropriate alphabetical order:

 

“Intercreditor Agreement” means an Intercreditor Agreement in form and substance
satisfactory to the Administrative Agent and the Majority Lenders, pursuant to
which the Liens securing the Second Lien Loans shall be subordinated to the
Liens securing the Indebtedness.

 

“Net Cash Proceeds” means, with respect to any Senior Unsecured Notes, any sale
or disposition of any Property in compliance with Section 9.12 or any issuance
of Equity Interests by the Borrower or the Parent, the cash proceeds thereof,
net of customary fees, commissions, costs and other expenses incurred in
connection therewith and, in the case of Senior Unsecured Notes, net of any
amount required to be used to repay the Indebtedness after the Borrowing Base
reduction, if any, required pursuant to Section 2.07(e) and any resulting
mandatory prepayment required pursuant to Section 3.04(c)(iii).

 

“Second Lien Loans” means a senior secured term loan facility entered into
pursuant to Section 9.02(i).

 

“Second Lien Obligations” means obligations of the Parent, the Borrower or any
of their Subsidiaries owed in respect of any Second Lien Loans including
(a) obligations of, arising under or in respect of the due and punctual payment
of (i) the principal of and premium, if any, and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Second Lien Loans, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise, and
(ii) all other monetary obligations, including fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), owing to the secured parties pursuant
to Second Lien Loans (in their capacity as such) and (b) the due and punctual
performance of all covenants, agreements, obligations and liabilities under or
pursuant to the documents governing the Second Lien Loans owing to the secured
parties pursuant to the Second Lien Loans (in their capacity as such).

 

2.2                               Amendment to Section 9.02.  A new
Section 9.02(i) is added to the Credit Agreement as follows:

 

“(i) Debt in the form of a second-lien term loan not to exceed the principal
amount of $50,000,000 in the aggregate at any one time outstanding; provided
that such principal amount may be increased up to $100,000,000 in the aggregate
if, and to the extent that, the Borrower has requested and received express
written approval for such increase from the Administrative Agent

 

2

--------------------------------------------------------------------------------


 

with the consent of Majority Lenders; provided, further, that in connection with
the incurrence of any such Debt, the Borrower and the Guarantors and the Second
Lien Loan lenders (or the Second Lien Loan administrative agent on behalf of,
and having been authorized by, the Second Lien Loan lenders) execute and deliver
to the Administrative Agent an Intercreditor Agreement.”

 

2.3                               Amendment to Section 9.03.  Section 9.03(a) is
amended and restated in its entirety as follows:

 

“(a)               (i) Liens securing the payment of any Indebtedness and
(ii) Liens granted on the Mortgaged Property to secure the Second Lien
Obligations; provided that, in the case of this clause (ii), such Liens are
subordinated to the Liens securing the Indebtedness in accordance with the terms
of the Intercreditor Agreement.”

 

2.4                               Amendment to Section 9.04.  A new
Section 9.04(c) is added to the Credit Agreement as follows:

 

“(c)                Restrictions on Payment of Certain Debt.  The Loan Parties
will not make any payments of principal (whether voluntary or mandatory, or a
prepayment, redemption, retirement, defeasance, acquisition, or deposit), or set
aside funds for any such payment, with respect to the Second Lien Loans;
provided, however, that the Loan Parties may, so long as, both before and after
giving effect to each such payment, no Default or Event of Default has occurred
and is continuing, repay the Second Lien Loans (i) at a time when no Loans or
Letters of Credit (unless cash collateralized on terms reasonably acceptable to
the Administrative Agent) are outstanding (including after giving effect to such
repayment of such Debt) or (ii) with Net Cash Proceeds in an amount up to
(A) 100% of Net Cash Proceeds of Senior Unsecured Notes, (B) 100% of Net Cash
Proceeds of a sale or disposition of any Property in compliance with
Section 9.12 or (C) 100% of Net Cash Proceeds of any issuance of Equity
Interests by the Borrower or the Parent.”

 

2.5                               Amendment to Article XI.  A new Section 11.12
is added to the Credit Agreement as follows:

 

“Section 11.12  Intercreditor Agreement.  Notwithstanding anything herein to the
contrary, each Lender also acknowledges that, upon the execution and delivery by
the Administrative Agent (with the written approval of the Majority Lenders) of
an Intercreditor Agreement pursuant to Section 9.02(i), each such Lender will be
bound by the terms and provisions of such Intercreditor Agreement.  In the event
of any conflict between the terms of such Intercreditor Agreement and the
Security Instruments, the terms of such Intercreditor Agreement shall govern and
control.”

 

Section 3.                   Conditions Precedent.  This Third Amendment shall
not become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 12.02 of the Credit Agreement)
(the “Third Amendment Effective Date”):

 

3.1                               Executed Counterparts of Third Amendment.  The
Administrative Agent shall have received from the Lenders required by the Credit
Agreement and the Borrower, executed

 

3

--------------------------------------------------------------------------------


 

counterparts (in such number as may be requested by the Administrative Agent) of
this Third Amendment.

 

3.2                               Fees.  The Administrative Agent, Wells Fargo
Securities, LLC and the Lenders shall have received all commitment and agency
fees and all other fees and amounts due and payable on or prior to the Third
Amendment Effective Date, including, to the extent invoiced, reimbursement or
payment of all reasonable out-of-pocket expenses required to be reimbursed or
paid by the Borrower hereunder (including, to the extent invoiced on or prior to
the Third Amendment Effective Date, the reasonable fees and expenses of Vinson &
Elkins, LLP, counsel to the Administrative Agent).

 

3.3                               Secretary Certificate.  The Administrative
Agent shall have received a certificate of the Secretary or an Assistant
Secretary or a Responsible Officer of the Borrower setting forth (i) resolutions
of its board of directors or managers or other relevant governing body with
respect to the authorization of the Borrower to execute and deliver this
Amendment and to enter into the transactions contemplated by this Amendment,
(ii) the officers of the Borrower (y) who are authorized to sign this Amendment
on behalf of the Borrower and (z) specimen signatures of such authorized
officers, and (iii) all waivers, amendments, supplements or other modifications
to any Organizational Documents of the Borrower, certified as being true and
complete.  The Administrative Agent and the Lenders may conclusively rely on
such certificate until the Administrative Agent receives notice in writing from
the Borrower to the contrary.

 

3.4                               Further Assurances.  The Administrative Agent
shall have received such other agreements, instruments, approvals, opinions and
other documents, each satisfactory to the Administrative Agent in form and
substance, as the Administrative Agent or special counsel to the Administrative
Agent may reasonably request.

 

3.5                               No Defaults.  No Default or Event of Default
shall have occurred and be continuing, before and after giving effect to the
terms of this Third Amendment.

 

Section 4.                   Approval of Intercreditor Agreement.  Each of the
Lenders signatory hereto acknowledges receipt of and has reviewed the form of
First Lien/Second Lien Intercreditor Agreement by and among the Administrative
Agent, Wells Fargo Energy Capital, Inc., as administrative agent for the holders
of the Second Lien Obligations, the Administrative Agent, as collateral agent
for the Administrative Agent and Wells Fargo Energy Capital, Inc., the Borrower,
the Parent and each of the other Guarantors (the “Intercreditor Agreement”). 
The Majority Lenders hereby consent to the Administrative Agent’s execution and
delivery of the Intercreditor Agreement in such form together with any changes
which do not materially alter its terms.

 

Section 5.                   Miscellaneous.

 

5.1                               Confirmation.  The provisions of the Credit
Agreement, as amended by this Third Amendment, shall remain in full force and
effect following the effectiveness of this Third Amendment.

 

5.2                               Ratification and Affirmation; Representations
and Warranties.  Each of the Borrower and Parent hereby (a) acknowledges the
terms of this Third Amendment; (b) ratifies and affirms its obligations under,
and acknowledges, renews and extends its continued liability

 

4

--------------------------------------------------------------------------------


 

under, each of the Loan Documents to which it is a party and agrees that each of
the Loan Documents to which it is a party remains in full force and effect,
except as expressly amended hereby, notwithstanding the amendments contained
herein and (c) represents and warrants to the Lenders that as of the date
hereof, both before and after giving effect to the terms of this Third Amendment
(i) all of the representations and warranties contained in each Loan Document to
which it is a party are true and correct in all material respects (except that
any such representations and warranties that are qualified by materiality shall
be true and correct in all respects), unless such representations and warranties
are stated to relate to a specific earlier date, in which case, such
representations and warranties shall continue to be true and correct in all
material respects (except that any such representations and warranties that are
qualified by materiality shall be true and correct in all respects) as of such
earlier date and (ii) no Default has occurred and is continuing.

 

5.3                               Loan Documents.  This Third Amendment and each
agreement, instrument, certificate or document executed by the Borrower or any
of its officers in connection herewith are “Loan Documents” as defined and
described in the Credit Agreement and all of the terms and provisions of the
Credit Agreement relating to Loan Documents shall apply hereto and thereto.

 

5.4                               Counterparts.  This Third Amendment may be
executed by one or more of the parties hereto in any number of separate
counterparts, and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.  Delivery of an executed signature
page of this Third Amendment by facsimile or electronic mail shall be effective
as delivery of a manually executed counterpart hereof; provided that, upon the
request of any party hereto, such facsimile transmission or electronic mail
transmission shall be promptly followed by the original thereof.

 

5.5                               NO ORAL AGREEMENT.  THIS THIRD AMENDMENT, THE
CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH
AND THEREWITH REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS
OF THE PARTIES.  THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES.

 

5.6                               GOVERNING LAW.  THIS THIRD AMENDMENT
(INCLUDING, BUT NOT LIMITED TO, THE VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

 

[SIGNATURES BEGIN NEXT PAGE]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed as of the date first written above.

 

BORROWER:

LRE OPERATING, LLC

 

 

 

 

 

 

 

By:

/s/ Jaime. R. Casas

 

Name:

Jaime R. Casas

 

Title:

Vice President, Chief Financial Officer and Secretary

 

 

 

 

 

PARENT:

LRR ENERGY, L.P.

 

 

 

 

By:

LRE GP, LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ Jaime. R. Casas

 

Name:

Jaime R. Casas

 

Title:

Vice President, Chief Financial Officer and Secretary

 

Signature Page

Third Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

WELLS FARGO BANK, N. A.

 

as Administrative Agent, Issuing Bank, Swing Line Lender, and Lender

 

 

 

 

 

 

 

By:

/s/ Michael Real

 

Name:

Michael Real

 

Title:

Director

 

Signature Page

Third Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

LENDERS:

BANK OF AMERICA, N.A.

 

 

 

 

 

 

 

By:

/s/ Christopher T. Renyi

 

Name:

Christopher T. Renyi

 

Title:

Vice President

 

Signature Page

Third Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.

 

 

 

 

 

 

 

By:

/s/ Yasantha Gunaratna

 

Name:

Yasantha Gunaratna

 

Title:

Vice President

 

Signature Page

Third Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA

 

 

 

 

 

 

 

By:

/s/ Don J. McKinnerney

 

Name:

Don J. McKinnerney

 

Title:

Authorized Signatory

 

Signature Page

Third Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK

 

 

 

 

 

 

 

By:

/s/ Paul J. Edmonds

 

Name:

Paul J. Edmonds

 

Title:

Senior Vice President

 

Signature Page

Third Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC

 

 

 

 

 

 

 

By:

/s/ May Huang

 

Name:

May Huang

 

Title:

Assistant Vice President

 

Signature Page

Third Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

AMEGY BANK NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ C. Wakeford Thompson

 

Name:

 C. Wakeford Thompson

 

Title:

Vice President

 

Signature Page

Third Amendment to Credit Agreement

 

--------------------------------------------------------------------------------